 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHarvey's Wagon Wheel, Inc., d/b/a Harvey's ResortHotel and Harvey's Inn and Industrial, Techni-cal, and Professional Employees Division, Na-tional Maritime Union of America, AFL-CIO.Case 32-CA-268719 July 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 8 June 1981 Administrative Law JudgeBurton Litvack issued the attached decision. Re-spondent filed exceptions and a supporting brief,and the General Counsel filed cross-exceptions anda supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions2only to the extent consistent with thisDecision and Order.The judge concluded that the Respondent violat-ed Section 8(a)(3) and (1) of the Act by discharg-ing floorman Robert England and Section 8(a)(1)by making certain statements about union activitiesat a meeting of its floormen. In so doing, the judgefirst had to determine whether floormen are super-visors within the meaning of Section 2(11) of theAct.3The judge found, on the basis of the evi-The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.2 Based in part on Essex International, 211 NLRB 749 (1974), the judgeconcluded that the Respondent violated Sec. 8(a)(1) of the Act by main-taining an overly broad no-solicitation/no-distribution rule. Regarding therule's prohibition on solicitation "during working hours and/or time"Members Hunter and Dennis find that the rule violates Sec. 8(a)(l) forthe reasons stated by the majority in Our Way, Inc., 268 NLRB 394(1983), whereas Member Zimmerman relies on his dissent in that case.In affirming the judge's finding that the Respondent violated Sec.8(a)(1) by maintaining a rule prohibiting off-duty employees fromn solicit-ing or distributing literature on its premises, Member Dennis does notrely on the Board's majority opinion in The Mandarin, 221 NLRB 264(1975), cited by the judge. Instead, Member Dennis relies on formerChairman Murphy's concurring opinion in that case, which later becameBoard law in Contra Costa Times, 225 NLRB 1148 (1976). Members Zim-merman and Hunter find that under either case the rule is unlawful.In the absence of a background of coercive conduct, we dismiss theallegation that the Respondent violated Sec. 8(a)(1) when Games Manag-er Briggs told employee Ledbetter that bargaining would start from"scratch" and that "everything" would come from negotiations. See HostInternational, 195 NLRB 348 (1972).3 At the hearing the parties stipulated that, if Robert England was anemployee, then his discharge was unlawful.271 NLRB No. 48dence adduced herein, that floormen are not super-visors. The judge also rejected the Respondent'scollateral estoppel claim that he was precludedfrom considering the merits of whether floormenare supervisors by virtue of the Board's earlier de-cision to the contrary in Harvey's Resort Hotel.4For the reasons stated below we find that our earli-er decision is controlling on this issue.5The judge determined that he was not bound byour prior decision in Harvey's Resort Hotel becausethe supervisory status of floormen was not actuallylitigated in that case and because the Respondentraised this issue too late in the instant proceeding.Despite the Board's finding in the earlier decisionthat two of the Respondent's floormen violatedSection 8(a)(l) of the Act, the judge nonethelessfound that the issue was not litigated because thereneither the decision of the judge nor that of theBoard actually analyzed the duties and authority ofthe floormen. We disagree.Under the doctrine of collateral estoppel wehave consistently refused to permit relitigation ofan issue decided in an earlier case. With respect toemployment status, the doctrine operates to barfurther litigation as long as the identical issue wasfully litigated in the earlier case and there has beenno significant change in the job involved.6On theother hand, if a matter is not actually litigated inthe first proceeding, that is, if the answer to a com-plaint fails to put the matter in issue, then collateralestoppel is inapplicable because the issue is in reali-ty being litigated for the first time in the secondproceeding. 7Our analysis of the prior case involving this Re-spondent convinces us that the supervisory statusof floormen was fully litigated. Thus, the complaintalleged, and the answer denied, that the two floor-men involved were supervisors; the judge's deci-sion specifically included floormen as supervisorsin its description of the Respondent's supervisoryhierarchy;8and the Board adopted this findingwithout comment. Furthermore, at the outset ofthe hearing in the prior case, the Respondent re-fused to stipulate to the supervisory status of thefloormen in question. That neither the Board's northe judge's decision set out the evidence of supervi-sory status is of no bearing on the question wheth-4 Harveys' Resort Hotel, 234 NLRB 152 (1978).5 E.g., Wonder M.lrkets, 249 NLRB 294 (1980), Teamsters Local 42(California Dump Truck Owners Assn.), 248 NLRB 808 (1980); ElectricalWorkers IBEW Local 3 (New York Telephone), 197 NLRB 866 (1972).6 Teamsters Local 42, supra at 814.7 James & Hazard, Civil Procedure sec. 11.17 (Little, Brown & Co.1977).Harvey's Resort Holel, supra at 155.306 HARVEY'S RESORT HOTELer that issue was litigated and determined.9Whatmatters is whether the status of floormen was putin issue and resolved in the earlier proceeding andwe find that it was. We therefore are precludedfrom considering the issue now, absent evidencethat the floormen's job has changed significantlysince the earlier litigation.10No such evidence wasadduced in the instant proceeding.Even if all the requirements for collateral estop-pel were not met in this case, we would nonethe-less find that the Respondent's reliance on the earli-er case is justified in view of the striking similari-ties between the two cases. In the earlier case thissame Respondent was charged with violating someof the same provisions of the Act as in this case.The individuals involved in both cases held the jobclassification of floorman and no contention hasbeen made that a floorman's job has changed in theinterval between the two proceedings. Neverthe-less, in the earlier case the two floormen werefound to be supervisors whereas in this case floor-men are alleged to be employees. It is also note-worthy that Pederson, the Respondent's managerwho made the remarks to floormen in this case,testified in the earlier case. Under these circum-stances a party to a prior decision should be able torely on that decision with confidence.'1Accord-ingly, we find that the Respondent was justified inrelying on the finding in our prior decision that itssupervisory hierarchy included floormen. 2Weshall therefore dismiss the complaint insofar as italleges that the Respondent violated the Act eitherby discharging its floorman England or by its state-ments to the floormen as a group.CONCLUSIONS OF LAW1. The Respondent, Harvey's Wagon Wheel,Inc., d/b/a Harvey's Resort Hotel and Harvey'sInn, is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization Within themeaning of Section 2(5) of the Act.3. By maintaining in effect an invalid no-solicitation/no-distribution rule, the Respondentinterfered with, restrained, and coerced employees9 The transcript suggests that the Respondent simply decided not toseriously challenge the allegation that some of its floormen were supervi-sors. Although the Respondent's attorney refused to stipulate to the su-pervisory status of the alleged supervisors, he agreed to "short-cut it sowe waste no more time."10 Teamsters Local 42, supra at 814.1 Cf. Transportation Enterprises v. NLRB, 630 F.2d 421, 426 (5th Cir.1980).12 In view of our resolution of the supervisory status of the Respond-ent's foormen, we find it unnecessary to pass on the judge's discussion ofCato Show Printing Co., 219 NLRB 739 (1975), and the general issue ofwhether a respondent's honest but mistaken belief as to the supervisorystatus of certain individuals is a defense to an unfair labor practice allega-tion.in the exercise of their rights guaranteed by Sec-tion 7 of the Act, and thereby committed an unfairlabor practice within the meaning of Section8(a)(l) of the Act.4. Except as found herein, the Respondent hasnot otherwise violated the Act.ORDERThe National Labor Relations Board orders thatthe Respondent, Harvey's Wagon Wheel, Inc.,d/b/a Harvey's Resort Hotel and Harvey's Inn,Stateline, Nevada, its officers, agents, successors,and assigns, shall1. Cease and desist from(a) Maintaining in effect any rule prohibiting em-ployees from soliciting during their nonworkingtime or prohibiting off-duty employees from solicit-ing or distributing literature on its premises.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Post at its Stateline, Nevada facilities copiesof the attached notice marked "Appendix."'3Copies of the notice, on forms provided by the Re-gional Director for Region 32, after being signedby the Respondent's authorized representative,shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(b) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.I3 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.307 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT maintain in effect any rule prohib-iting employees from soliciting during their non-working time or prohibiting off-duty employeesfrom soliciting or distributing literature on ourpremises.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.HARVEY'S WAGON WHEEL, INC.,D/B/A HARVEY'S RESORT HOTELAND HARVEY'S INNDECISIONSTATEMENT OF THE CASEBURTON LITVACK, Administrative Law Judge. Thismatter was heard before me in Carson City, Nevada, onNovember 4 and 13, 1980. On June 20, 1980,' the Re-gional Director for Region 32 of the National Labor Re-lations Board (the Board) issued a complaint, based on anunfair labor practice charge filed on April 25 by Indus-trial, Technical and Professional Employees Division,National Maritime Union of America, AFL-CIO) (theUnion) alleging that Harvey's Wagon Wheel, Inc., d/b/aHarvey's Resort Hotel and Harvey's Inn2(Respondent),engaged in acts and conduct violative of Section 8(a)(1)and (3) of the National Labor Relations Act (the Act).Respondent filed an answer, denying the commission ofany unfair labor practices.All parties have been afforded full opportunity to in-troduce relevant evidence, to examine and cross-examinewitnesses, and to file briefs, which have been carefullyexamined. The main issue herein concerns the superviso-ry status of certain employees who are classified as floor-men or dual-rated floormen.3Unfortunately, the recordcontains significant but conflicting testimony concerningthe duties and responsibilities of these individuals. Analy-sis of the entire record and my observation of their de-meanor while testifying convince me that some witnesseseither falsely diminished or exaggerated the job duties ofthe floormen. Accordingly, my conclusions on this issueare, in large measure, based on what testimony I deemedmost credible-notwithstanding that such involved cred-iting portions and discrediting other sections of wit-nesses' testimony.4Therefore, based on the entire record,the posthearing briefs, and on my observation of the de-meanor of the witnesses, I make the following' Unless otherwise stated, all events herein occurred in 1980.' The complaint and other formal papers were amended at the hearingto reflect the correct name of Respondent.3 The duties and responsibilities of employees in both classifications areidentical except that dual-rated floormen may be scheduled to deal.4 The crediting of portions of witnesses' testimony is required underthe circumstances of this case and does not require rejection of theirentire testimony. Carolina Canners, 213 NLRB 37 (1974). "Nothing ismore common than to believe some and not all of what a witness says."Edwards Transportation Co., 187 NLRB 3, 4 (1970), enfd. 437 F.2d 502(5th Cir. 1971).FINDINGS OF FACTI. JURISDICTIONAt all times material herein, Respondent, a Nevadacorporation with an office and place of business in State-line, Nevada, has been engaged in the business of operat-ing a hotel, gambling casinos, and related facilities.During the 12-month period preceding the issuance ofthe complaint, Respondent, in the normal course andconduct of its business operations, derived gross reve-nues in excess of $500,000 and purchased and receivedgoods and products valued in excess of $50,000 directlyfrom suppliers located outside the State of Nevada. Re-spondent admits, and I find, that it is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.II. LABOR ORGANIZATIONRespondent admits, and I find, that the Union is now,and has been at all times material herein, a labor organi-zation within the meaning of Section 2(5) of the Act.III. ISSUES1. Are Respondent's employees who are classified asfloormen or dual-rated floormen supervisors within themeaning of Section 2(11) of the Act?2. On or about April 18, did Respondent terminate em-ployee Robert England, dual-rated floorman, in violationof Section 8(a)(1) and (3) of the Act?3. At all times material herein, has Respondent violat-ed Section 8(a)(1) of the Act by maintaining and enforc-ing an invalid no-solicitation/no-distribution rule?4. On or about April 19, did Respondent engage inconduct violative of Section 8(a)(1) of the Act by:(a) Telling employees who were classified as floormenthat another employee had been discharged for engagingin union activities.(b) Admonishing employees who were classified asfloormen not to discuss the Union or to attend unionmeetings.(c) Instructing employees who were classified as floor-men not to converse with another employee because ofthe latter's prounion sympathies.(d) Creating the impression that it was engaging in sur-veillance of its employees' union activities.(e) Attempting to convert employees who were classi-fied as floormen into statutory supervisors.5. On or about April 20, did Respondent violate Sec-tion 8(a)(1) of the Act by threatening to terminate an em-ployee because of his union activities?6. On or about April 20, did Respondent violate Sec-tion 8(a)(1) of the Act by indicating to an employee thefutility of engaging in acts on behalf of the Union?IV. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent is involved in the gaming industry in theState of Nevada, maintaining two gambling establish-ments, Harvey's Resort Hotel (the Hotel) and Harvey's308 HARVEY'S RESORT HOTELInn (the Inn) in Stateline, Nevada, which is located onLake Tahoe. The two facilities are located approximately1-1/2 miles apart, and employees of the Hotel, which issignificantly larger, are regularly scheduled for work atthe Inn on a rotating basis. Harvey Gross is Respond-ent's chairman of its board of directors; Eldon Campbellis the corporate president; and Jack Morgan is vice presi-dent in charge of casino operations. With regard to thesupervisorial hierarchy at the Hotel, beneath Morgan arethree club shift managers, one of whom is on dutyduring each work shift.5These individuals report direct-ly to Morgan, are responsible for the overall operation ofthe Hotel's casino, hotel, and food departments on theirrespective shifts, and replace Morgan whenever neces-sary. Within the casino, there are games, slot machines,and a bar area, with a manager and an assistant responsi-ble for each facet on each shift. Thus, there are fourgames managers, including a relief manager, and four as-sistant games managers, who are also known as "number-two" men or "pencil" men.The casino gaming area in the Hotel is artificially di-vided into seven separate sections or "pits," wherein thegaming tables are located. The size of the pits variesfrom 6 roulette, craps, and twenty-one or blackjacktables to 22 such tables in the main pit. In charge of eachpit is an individual classified as a pit supervisor." Beneaththese individuals in each pit-and on occasion substitut-ing for the pit supervisors-are employees classified asfloormen. There are from one to four floormen in a pitdepending on the number of tables open. Finally, eachgame is operated by a dealer. In the main pit, the maxi-mum number of dealers on duty can be 30, including 8relief dealers.B. The Discharge of Robert England and theSupervisory Status of FloormenRobert England was initially employed by Respondentfrom May 1968 until July 1973 as a parking attendantand a dealer. He was rehired in May 1975 as a dealerand, for approximately 2-1/2 years prior to his dischargeon April 18, England worked as a floorman and dual-rated floorman.' The record establishes that the Unioncommenced an organizational campaign at the Hotel andthe Inn in March and that such continued through April.At the hearing, the parties stipulated that "Respondentdischarged Robert England ...because [he] joined orassisted the Union or engaged in other protected, con-certed activities for the purposes of collective bargainingor other mutual aid or protection." Conceding that thedischarge of England would have been violative of Sec-tion 8(a)(1) and (3) of the Act had he been an employee,Respondent asserts that floormen and dual-rated floor-men are supervisors within the meaning of Section 2(11)of the Act; that the discharge of England resulted fromhis having engaged in activities inconsistent with his po-5 The Hotel casino operates on a three-shift basis: 12 noon until 8 p.m.(day), 8 p.m. until 4 a.m. (swing), and 4 a.m. to 12 noon (graveyard).6 Counsel for the General Counsel concedes that individuals in thisclassification are supervisors within the meaning of Sec. 2(1 1) of the Act.I Despite the change in his job classification, England was never as-signed to a deal during his employment as a dual-rated floorman, and hecontinued to perform all the duties of a floorman.sition as a supervisor; and that, in such circumstances,England's discharge may not be found to have been vio-lative of the Act. Contrary to Respondent, counsel forthe General Counsel argues that "England was not a su-pervisor, but rather an employee as defined in Section2(3) of the Act, and that, therefore, his discharge violat-ed Section 8(a)(1) and (3) of the Act." Accordingly, asEngland was employed as a dual-rated floorman at thetime of his discharge and as postulated by the parties, thelegality of his termination solely depends on whether in-dividuals in said job classification are supervisors withinthe meaning of the Act.As defined by Section 2(11) of the Act, a supervisor is"any individual having authority, in the interest of theemployer, to hire, transfer, suspend, lay off, recall, pro-mote, discharge, assign, reward, or discipline other em-ployees, or responsibly to direct them, or to adjust theirgrievances, or effectively to recommend such action...." As stated by the Board, it is not necessary thatan individual possess all of these powers. Rather, "pos-session of any one of these enumerated powers estab-lishes supervisory status, as the section is read in the dis-junctive." Flexi-Van Service Center, 228 NLRB 956, 960(1977). "However, possession, alone, of one of thesepowers does not suffice to confer supervisory status.Rather, supervisory status exists only if the power is ex-ercised with independent judgment on behalf of manage-ment, and not in a routine or clerical manner." HydroConduit Corp., 254 NLRB 433, 436 (1981). Where thepossession of any one of the aforementioned powers isnot conclusively established or nonexistent, the Boardlooks to certain other factors, including the individual'sjob title or designation as a supervisor, attendance at su-pervisory meetings, job responsibility, authority to granttime off, responsibility for reporting rule infractions, andthe ratio of supervisors to employees. Monarch FederalSavings & Loan, 237 NLRB 844, 845 (1978); Flexi-Van,supra. As to the burden of proof in establishing supervi-sory status, "the burden is on the party alleging supervi-sory status to prove that it, in fact, exists ...." Com-mercial Movers, 240 NLRB 288, 290 (1979). Finally, inmaking determinations regarding sach status, "the Boardhas a duty to employees to be alert not to construe su-pervisory status too broadly because the employee whois [so deemed] is denied employee rights which the Actis intended to protect." Westinghouse Electric Corp. v.NLRB, 424 F.2d 1151, 1158 (7th Cir. 1970), cert. denied400 U.S. 831.While significant aspects of the authority of Respond-ent's floormen are in dispute, there is a substantial agree-ment concerning their actual job duties. Thus, on anygiven shift, a floorman is responsible for watching overthe games in a section of a pit, with the number of tablesand dealers dependent on how busy the casino is at thetime, but normally totaling approximately 4 to 10 gamesand 8 or 9 dealers. According to discriminatee England,"As a floorman, your duties are to check to make surethat the dealer was on the games as they were supposedto be. To maintain the game security. To see if the tablesneed fills at any time. Answer any questions customersmay have. Settle any disputes. Coordinate any credit309 DECISIONS OF NATIONAL LABOR RELATIONS BOARDchecks with the pit supervisor." Likewise, Jack E. Reyn-olds, a floorman who was laid off in August after abomb explosion at the Hotel, testified that his dutieswere "to open the games, change the cards, make fills,watch ...that the dealers were following procedure,publicity relations with the customers." Further, KathyTrupp, who is a dual-rated floorman, and who testifiedon behalf of Respondent, stated, "I am the immediate su-pervisor of my area and the dealers and I handle everysituation that comes up in that area. I take care of themoney and I take care of the customers. I watch the pro-cedure ...[and] the mistakes, I take care of the disci-pline that comes up, I am the supervisor." Finally, it ap-pears that floormen are advised at management meetingsof personnel policy changes and are required to dissemi-nate this information to the dealers and that, in the ab-sence of a pit supervisor who normally is observing an-other section of the gambling pit, the floormen, alone,are Respondent's observers over their assigned sections.8With regard to the extent of their authority over thedealers in carrying out the aforementioned duties, therecord discloses that floormen have no authority to hireor fire employees, suspend, grant time off, promote,grant raises, reward, transfer, assign overtime, adjustgrievances, authorize absences, or to assign work. Whilefloormen are also not authorized to issue written warn-ings, or "consultations," the record does disclose thatsaid individuals are empowered to-and do-orally rep-rimand dealers. However, the record further disclosesthat what verbal reprimands are given to the dealers byfloormen normally pertain to improper performance ofwork. Thus, England credibly testified that, when adealer was dealing or otherwise operating his or hergame in a manner inconsistent with Respondent's prac-tices or when a work rule, such as the dress code, wasbeing violated by a dealer he would discuss the problemwith the dealer during a break or, if of a serious nature,immediately at the table, and "I would just make a sug-gestion as to why I thought they could do it ...better." Further, according to England, such verbalwarnings were not reported or noted in the personnelfiles, and if the dealer problem was something other thanthe aforementioned, he would report it to the pit supervi-sor. Likewise, Reynolds testified that he would only dis-cipline if dealers were not following proper proceduress Analysis of the record and the posthearing arguments in the briefsdiscloses that the job duties and authority of the floormen relate both tothe dealers and to the general public. The record establishes that, withregard to the latter, floormen exercise independent judgment in grantingfree drinks to customers, settling betting and other disputes between cus-tomers and dealers, ordering fills (chips) and money for the tables, andwatching the keno and other games at the Inn. While Respondent empha-sizes this aspect of the duties of floormen in arguing that they exercisesupervisory authority, I do not consider such to be particularly relevantto the issue of their status as statutory supervisors within the meaning ofSec. 2(11) of the Act. Thus, this issue relates solely to the standards setforth in that provision and the secondary indicia established by the Boardand concerns the alleged supervisor's authority to effect the terms andconditions of employment and job tenure of employees being directed.Columbia Engineers International, 249 NLRB 1023, 1030 fn. 11 (1980);Golden West Broadcasters-KTLA, 215 NLRB 760, 762 fn. 4 (1974). Ac-cordingly, when considered in this light, the authority of floormen indealing with the public has nothing whatsoever to do with the employer-employee relationship, which is contemplated under Sec. 2(11).("I would talk to them and tell them what they weredoing wrong. The first opportunity I had I'd correctthem.") but that if he encountered a more serious prob-lem, he informed the pit supervisor. Corroborating theothers as to the types of disciplinary problems withwhich she is concerned, current employee Trupp testi-fied that, if the dealer refuses to follow her discipline orif the matter is a continuing difficulty, she reports theproblem to the pit supervisor for resolution. The Boardhas long held that, absent some showing of impact onemployees' job status, verbal reprimands do not consti-tute "discipline" within the meaning of Section 2(11) ofthe Act. Hydro Conduit Corp., supra at 437; John Cuneoof Oklahoma, 238 NLRB 1438 (1978). Moreover, it ap-pears that the type of discipline imposed by the floormenherein involves work-related matters and does not in-volve the employment status of the dealers. John Cuneo,supra at 1439; Westlake United Corp., 236 NLRB 1114,1116 (1978). In fact, it appears that, if the dealer difficul-ties are of a serious nature, these must be reported to thepit supervisor for ultimate resolution. Winco PetroleumCo., 241 NLRB 1118, 1121 (1979). Accordingly, theminor work-related reprimands, which are herein in-volved, cannot serve to establish the authority to disci-pline-essential for the finding of supervisorial authoritywithin the meaning of Section 2(11) of the Act. HydroConduit, supra.Finally with regard to employee discipline, while therecord is clear that floormen are not authorized to issueemployee "consultations," there is some dispute over theissuance of written warnings which are authorized fromthe "sky," the security agents who observe casino gamesthrough two-way mirrors from rooms above the ceiling.According to Kathy Trupp, "[W]hen they call down ona procedure and you have a consultation with the dealer,you tell them what the infraction was and they give theirexplanation, they write their comment and sign theirname to it." While Trupp conveyed the impression thatfloormen played a greater role than in normal disciplinesituations, I found much more persuasive the testimonyof England, who denied the existence of discretion:"[T]hey just informed us what the infraction was and wewrote it down and confronted the dealer with it." Cred-iting England, I find this disciplinary procedure to be es-sentially ministerial in nature and not rising to the levelof that required for a finding of supervisorial status.Silver Spur Casino, 192 NLRB 1124, 1125 (1971) (Floor-men).While there is no dispute that floormen cannot inde-pendently exercise any of the powers enumerated in Sec-tion 2(11) of the Act, there is conflicting testimony as towhether floormen do, in fact, regularly recommend saidemployee actions. Thus, while admitting that he recom-mended that his ex-wife and sister-in-law be hired (with-out success) and that he once recommended that adealer, Andy Loulis, be given a raise, which request wasdenied by management, England testified that he neverotherwise recommended that any dealer be hired, fired,310 HARVEY'S RESORT HOTELlaid off, suspended, promoted,9rewarded, or given araise. Likewise, other than on one occasion unsuccessful-ly recommending that his son be hired, on another in-forming, without any resulting action, his pit supervisorthat a dealer was not a good employee, and once, with-out effect, recommending that a craps dealer be promot-ed, according to ex-floorman Jack Reynolds, he neverrecommended that employees be hired, fired, transferred,suspended, laid off, rewarded, or given a raise. Contrastthe aforementioned testimony with that of floorman Mi-chael Hines, who also testified on behalf of the GeneralCounsel. Hines credibly testified that, as a floorman, heis authorized to recommend that employees be hired,fired, given raises, and promoted, that he knows said rec-ommendations have been effective inasmuch as "I don'tmake that many, anyway," that all floormen possess simi-lar authority, and that he regularly has observed otherfloormen recommending raises or discipline.'0Finally,Kathy Trupp testified that she regularly recommends dis-cipline and other personnel actions and "most of it wascarried through." More specifically, Trupp stated thatshe has recommended approximately 20 employees formerit raises and that only one such recommendation wasnot ultimately followed. The entire record herein con-vinces me that witnesses England and Reynolds falselydiminished and understated the role of floormen in rec-ommending employment actions and, in this regard, Icredit the more realistic testimony of Hines and Trupp.However, it is gainsaid that whether an individual'sauthority to recommend personnel actions confers su-pervisorial status depends on the effectiveness of saidrecommendation. A. Barton Hepburn Hospital, 238 NLRB95, 96 (1978). In other words, if the alleged supervisor'ssuperior conducts an independent investigation ratherthan relying on the word of that individual, it can hardlybe said that the recommendation is effective. VaporCorp., 242 NLRB 776 (1979). Respondent argues that itsfloormen effectively recommend employee actions:namely, discipline and pay increases. As to the former,Kathy Trupp testified that, on occasion, she has recom-mended discipline after reporting to her pit supervisorthat a dealer has ignored a warning or has done some-thing more serious. After listening to her, the pit supervi-sor "would get the employee and get his side of thestory and then generally it was taken to the club manag-er and everyone went upstairs to talk about it." Truppreiterated that the pit supervisor would not act merelyon her word but rather would conduct his own investi-g England averred that "there were a couple of craps dealers ... thatsaid they were interested in [higher positions] ..and I relayed this in-formations on up ...." He also recalled that the dealers were ultimatelynot promoted.'1 Attempting to impeach her own witness, counsel for the GeneralCounsel offered Hines' pretrial affidavit wherein he stated, "Floormen su-pervise several tables and correct any gaming mistakes we see. I have noauthority to hire, fire, promote, or discipline anyone. I could recommendsuch actions, but never have. I have recommended raises for dealers andthe raise has been approved. I once recommended a dealer for promo-tion." Hines testified, without contradiction, that he recommended that aperson be fired and that another be promoted subsequent to the taking ofthe affidavit and that said recommendations were ultimately adopted byRespondent. I do not believe that counsel for the General Counsel suc-cessfully impeached the testimony of Hines, whose testimony was consist-ent with his affidavit.gation. Concerning employee raises, Trupp testified thatshe would make recommendations for merit raises to herpit supervisor or the assistant games manager. There-upon, the games manager or his assistant completes anemployee evaluation form, utilizing input from varioussources, including Trupp. From this, it is evident that pitsupervisors and higher management officials independ-ently evaluate the reports and recommendations ofTrupp and other floormen in order to determine thecourse of action to be taken. Consequently, it cannot beestablished that the disciplinary and raise recommenda-tions of floormen are effective within the meaning ofSection 2(11) of the Act inasmuch as said actions are thefocus of further independent investigation. Lofl7and Bros.Co., 243 NLRB 74, 75 (1979); Vapor Corp., supra. Final-ly, the foregoing establishes the lack of authority to ef-fectively recommend notwithstanding the fact thatalmost all disciplinary and pay raise recommendationsmay ultimately be followed. Victory Electric CooperativeAssn., 230 NLRB 1201 (1977).Next in support of its argument that floormen are su-pervisors within the meaning of the Act, Respondentargues-and the record establishes-that these individ-uals substitute for pit supervisors on a regular basis.However, as stated by the Board, "mere substitution fora supervisor without the exercise of supervisory author-ity does not confer supervisory status." Fred Rogers Co.,226 NLRB 1160, 1161 (1976). The testimony is contra-dictory on this point. Thus, Jack Reynolds testified thatwhen he acted as pit supervisor, "I would have to checkwith the assistant games manager if I wanted to makeany kind of a decision of any importance." Corroborat-ing him, England stated that the extent of his authoritydid not change when he became an acting pit supervisorand that he could "call the assistant games manager" ifany matters arose which normally only the pit supervisorcould resolve. Contrary to the General Counsel's wit-nesses, those testifying on behalf of Respondent claimedthat the authority of the pit supervisor accompanied thetitle whenever floormen acted in that capacity. Thus,Club Shift Manager David Pederson testified that, onsuch occasions, the floorman "is responsible for thewhole operation of the pit," and that there is "no differ-ence" between a pit supervisor and a floorman who isacting as a pit supervisor in terms of duties and responsi-bilities. Likewise, Kathy Trupp testified that she has soacted "many times" and that on those occasions "thefinal decision in a lot of things I would do as a pit super-visor that I wouldn't do as a floorman.... I just dothem and I don't have to tell anyone that I have doneit."Based on the record as a whole, I believe that bothPederson and Trupp exaggerated the authority of floor-men when substituting for pit supervisors. Thus, eachcould recall just one employee-related example of the en-hanced authority of floormen in such situations and anal-ysis of even these fails to establish the sort of supervisor-ial authority encompassed by Section 2(11) of the Act.During his testimony, Pederson identified a series of em-ployee appraisal forms, Respondent Exhibits 3(a) through3(k), which are utilized by Respondent in determining311 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhether employees deserve merit raises, and which weresigned by floormen, who were acting as pit supervisorsat the time. Offered to show "that floor persons are in-volved in the evaluation process," there was no testimo-ny-and such cannot be established from the documentsthemselves-as to the circumstances under which floor-men signed the appraisal forms or as to what specificinput, if any, the floormen contributed to the evaluationsof each individual employee. In these circumstances, theextent of the floormen's participation in these personnelevaluations remains speculative and, at best, problemati-cal, and it can hardly be said that merely signing an em-ployee appraisal, in place of the pit supervisor, satisfiesthe requirements for establishing a statutory supervisorwithin the meaning of Section 2(11). In support of hertestimony, Trupp related an incident wherein she or-dered employee Jerry Haskell away from a craps gameand reprimanded him over a dispute with a customer.The following colloquy then ensued:JUDGE LITVACK: What did you do to Mr. Has-kell that you couldn't have done as just an ordi-nary-THE WITNESS: Nothing. I would have done thesame thing as a floorman, talked to him.JUDGE LITVACK: Okay. So in other words, inthat sense what you did was the same.THE WITNESS: Right.Accordingly, I do not credit the testimony of either Pe-derson or Trupp as to the greater authority of floormenwhen acting as pit supervisors and find that the recorddoes not support or warrant the conclusion that, in saidcircumstances, floormen possess and exercise supervisoryauthority within the meaning of Section 2(11) of the Act.The mere fact that floormen assume the title of pit super-visor, without more, does not vest them with the statusof statutory supervisors. Boston Store, 221 NLRB 1126,1127 (1975).Also in this regard, the record establishes that, whenworking in their normal capacity at the Inn, for a periodof time until approximately 12 noon each day, floormenare alone in charge of the only gambling pit at that loca-tion. Kathy Trupp testified that she was the one floor-man at the Inn for a 6-month period in 1980 and thatduring the morning hours each day, "I was the actinggames manager." According to Trupp, "I supervised, ac-tually, the whole casino. I had to sign for slot jackpots,for keno hits, I had to authorize security actions .... Iordered all the fills, took care of all the money, did thePR. I was the acting casino manager." Jack Reynoldscorroborated Trupp that floormen are alone during themorning hours when working at the Inn and that theyare solely responsible for the gaming tables in use duringthat time period-including the money necessary for op-eration of the games. However, there is no other recordevidence to corroborate the testimony of Trupp regard-ing a higher job title or increased authority at the Inn. Infact, Pederson, who testified extensively on the allegedsupervisorial authority of floormen and who testifiedsubsequent to Trupp, failed to mention any change in thestatus of floormen while working at the Inn. Further, Inote that Trupp was internally contradictory as to herexact job title while on duty during the mornings-lend-ing credence to the impression that said title may havebeen self-anointed. Moreover, mere possession of that jobtitle, without the authority of the position, does not es-tablish her supervisory status on such occasions. BostonStore, supra. Also, Trupp admitted that as "casino man-ager," she could not hire or fire and did not possess allhis authority. Accordingly, the extent of Trupp's author-ity as "casino manager" is open to doubt, and, in anyevent, even if such arose to the level contemplated bySection 2(11) of the Act, the exercise of supervisorial au-thority at the Inn by floormen appears to have been toosporadic in nature to establish supervisory status withinthe meaning of the Act. Columbia Engineers Internation-al, supra; Spector Freight System, 216 NLRB 551, 554-555(1975); Golden West Broadcasters, 215 NLRB 760 (1974).Besides the aforementioned, Respondent sets forthother factors which assertedly establish the supervisorystatus of the floormen. Initially, it is urged that their reg-ular attendance at supervisory meetings, at which per-sonnel-related matters are discussed, suggests that thefloormen are, indeed, supervisors. However, the Boardhas held that attendance at supervisory meetings will notconfer supervisory status upon individuals when, asherein, said persons do not exercise any of the indicia ofsupervisory status as set forth in Section 2(11) of theAct. Fred Rogers Co., supra at 1161. Next, Respondentpoints to the disparity in wages between floormen anddealers and the facts that, unlike dealers, floormen re-ceive free meals and are not required to wear uniforms.As to wages, while the record establishes that floormenearn $95 per shift and that dealers earn S40 per shift,Kathy Trupp testified that dealers also earn tips whichmay total as much as $40 per shift. In any event, the factthat an individual earns higher wages than other employ-ees does not alone confer supervisory status. Fred RogersCo., supra. Further, while it is uncontroverted that floor-men receive free meals and are not required to wear uni-forms, the record further establishes that floormen anddealers receive identical employee benefits, includingholidays and health insurance coverage, and are paidovertime. Respondent next argues that floormen adviseand explain to the dealers all changes in policy whichpertain to them. While such is, indeed, the case, therecord also establishes that floormen act as conduits onthese occasions, playing no role in the formulation of thepolicy changes which they are charged with explaining.Accordingly, such is not sufficient to establish supervi-sorial authority. Operating Engineers Local 673 (Westing-house Electric Corp.), 229 NLRB 726 (1977). Finally, therecord reveals that the job description for the position offloorman, Respondent's Exhibit 1, states that said indi-viduals "can effectively recommend hiring or firing."Without regard to the job description, there is no suchevidence in the record." Moreover, as the Board hasI '' While Trupp testified that she recommended to Vice President JackMorgan, who is responsible for all hiring, that dealer Brian Banducci behired and that he was, Trupp further testified that Banducci was firstinterviewed by Morgan and that she did not participate in the interview.Continued312 HARVEY'S RESORT HOTELstated, "a job description is not determinative of supervi-sory status. Rather, the question is whether there is evi-dence that the individual possesses any of the powersenumerated in Section 2(11)." Western Union TelegraphCo., 242 NLRB 825, 826 (1979).In his posthearing brief, counsel for Respondent arguesthat "in virtually every case ...involving gambling ca-sinos," the Board has excluded floormen from bargainingunits. In support, he points to five prior decisions, in-volving the gaming industry, in which floormen were soexcluded. However, analysis of these decisions estab-lishes that not one is relevant to the issues in the instantmatter and that all are easily distinguishable. Thus, inCastaways Casino, 195 NLRB 282 (1972); LandmarkHotel, 194 NLRB 815 (1972); and Harold's Club, 194NLRB 13 (1971), the parties stipulated that floormenshould be excluded from whatever units were appropri-ate. Moreover, in Nevada Club, 178 NLRB 81 (1969),floormen were excluded from the bargaining unit be-cause they possessed authority to effectively recommendpromotions, transfers, and raises and could independentlyassign work. Id. at 82. Finally, in El Dorado Club, 151NLRB 579 (1965), floormen were excluded as supervi-sors in one instance because they assigned work to deal-ers and effectively recommended discharges (id. at 585)and in another in view of their authority to fire employ-ees (id. at 590). As demonstrated above, Respondent'sfloormen do not effectively recommend employee-relatedactions and cannot independently exercise the powers setforth in Section 2(11).Next, counsel for Respondent requests that I take judi-cial notice of a prior Board decision which involves Re-spondent and its floormen-Harvey's Resort Hotel, 234NLRB 152 (1978)-and argues that the Board's decisiontherein is controlling upon the supervisorial status of Re-spondent's floormen. In that case, which involved unfairlabor practice allegations, the Regional Director forRegion 32 alleged in his complaint that several of Re-spondent's floormen were supervisors within the mean-ing of Section 2(11) of the Act, and the Board ultimatelyconcluded that statements by these individuals were vio-lative of Section 8(a)(1) of the Act. However, contraryto Respondent, while I am perplexed by the Region's ap-parent lack of consistency and by the failure of Counselfor the General Counsel either to explain this change ofposition or to even mention the prior decision, I do notfind this decision to be controlling. Thus, while Re-spondent argues that the Board "concluded that floor-men ...working [for Respondent] ...are supervisorswithin the meaning of the Act," close scrutiny of the de-cision of both the Board and the administrative lawjudge discloses that there was no analysis in either one ofthe duties and authority of the floormen or, indeed, anylitigation of their supervisory status. Rather, such issues,in the first instance, are before me. Moreover, it wouldseem that this view was shared by counsel for Respond-Further, while Michael Hines testified that he did recommend that anemployee be fired and that within 3 days the person was, in fact, fired,the record is unclear-and Hines had no knowledge-whether any inde-pendent investigation was conducted. In these circumstances, the recordwill not support a conclusion that floormen effectively recommend suchactions.ent inasmuch as at the hearing he never once assertedthat the prior Board decision was collateral estoppel tothe issues herein involved and as he extensively litigatedthe supervisory status of the floormen. For these reasons,I do not feel bound by the aforementioned prior decisionof the Board.Accordingly, notwithstanding that Respondent's floor-men may be "in charge" of certain sections of the gam-bling pits and the dealers who operate the tables therein,Respondent has not met its burden of proof; nor does therecord, as a whole, warrant the conclusion that these in-dividuals are supervisors within the meaning of Section2(11) of the Act. Hydro Conduit Corp., 254 NLRB 433(1981); Silver Spur Casino, 192 NLRB 1124 (1971). More-over, inasmuch as Respondent stipulated that RobertEngland, a dual-rated floorman, was terminated forhaving engaged in union or other protected concertedactivities, I find and conclude that, as an employeewithin the meaning of Section 2(3) of the Act, he wasdischarged in violation of Section 8(a)(1) and (3) of theAct.C. The April 19 Meeting Conducted by PedersonIt is uncontroverted that, on the day following its dis-charge of England, Respondent conducted meetings withthe floormen and pit supervisors who work on each shift.Club Shift Manager Pederson conducted the meeting forthe day-shift employees, and he testified that the meetingwas held for two reasons. "One was about the union ac-tivities in the club and the other was our performanceevaluations that we were giving at the time, we weredoing incorrectly." The General Counsel alleges thatseveral statements which were made by Pederson at themeeting are violative of Section 8(a)(1) of the Act.Floorman Jack Reynolds attended the meeting and tes-tified that Pederson told the floormen that England hadbeen fired on the day before. Thereupon, a pit supervisorstated that the firing resulted from England's union ac-tivities, and Pederson confirmed that such was correct.Next, according to Reynolds,"we were told not to ques-tion or talk to any of the employees about the signing upfor the Union," and Pederson said unions were corruptand only interested in the dealers in order to obtain dues.Then, Pederson "mentioned that we were all manage-ment and we had the power of being able to hire or fireanybody." Finally, two dual-rated floormen asked if theywould be represented by the Union inasmuch as theywere dealing. Pederson replied that they were all man-agement. During cross-examination, Reynolds testifiedthat Pederson requested that the floormen not attend anupcoming union meeting so that Respondent would notbe accused of spying on the employees. Also, he contra-dicted himself as to what Pederson said was their author-ity in regard to hiring and firing: "He said we had thepower to recommend hiring and firing." (Emphasisadded.)Dual-rated floorman Michael Hines also attended themeeting. According to him, the meeting began withsomeone asking why England had been fired; someoneelse answered that such was caused by his union activi-ties; and "Pederson said that's right ...." Next, Peder-313 DECISIONS OF NATIONAL LABOR RELATIONS BOARDson discussed the job duties of the floormen, telling them"what we already knew," that they had the authority torecommend the hiring, firing, and promoting of employ-ees and to suggest raises. 2 After this, Pederson "said ifanybody doesn't know you're not part of management,from now on you do know .'..." Pederson then sug-gested that "it would be a good idea to keep a pad" intheir pockets while working' and mentioned a unionmeeting which was to be held at a nearby hotel, statingthat the floormen should not attend "so it wouldn't looksuspicious ...[and] they could get back later and saywe were spies ...." According to Hines, Pederson toldthe employees that there would be no more dual-ratedfloorman and that said individuals would no longer deal.Finally, Pederson told the floormen "that managementknew who the union supporters were," and he said that"we were not to be seen talking to Pete Boutmy, one ofthe prounion employees."14Pederson testified about this meeting, corroboratingsome of the aforementioned testimony. Thus, he admit-ted informing the assembled employees that England wasfired for having engaged in union activities while part ofmanagement; that dual-rated floormen "were part ofmanagement" and, when dealing, still supervisors; thatmanagement had been considering abolishing the dual-rated classification, with floormen no longer having todeal; and that the floormen "should carry a pad ofpaper" so that they could note any disciplinary mattersfor future discussions involving employee evaluations.Also, Pederson did not deny requesting that the floor-men not attend a future union meeting, stating that man-agement knew the identity of union adherents, telling thefloormen that they had authority to recommend variousemployee-related actions, and telling the floormen not toassociate with union supporter Pete Boutmy or questionemployees about the signing of union cards.Counsel for the General Counsel argues that Pedersonviolated Section 8(a)(1) of the Act at this meeting by in-forming the other floormen that England had been dis-charged because of his union activities, warning employ-ees not to discuss the Union or attend union meetings,advising employees not to speak to known union adher-ent Boutmy, creating the impression of surveillance ofunion activities by stating that management knew theidentities of union supporters, and by attempting to con-vert employees into supervisors by granting floormen en-hanced authority. Without arguing the legality of anyparticular comment, Respondent bases its assertion that12 Hines testified that he has been aware of his authority to recom-mend the hiring and firing of dealers since the day he was promoted to afloorman position. At that time, Frank Marinageli, the day-shift clubmanager, told him that he would be able to recommend raises, firings,discipline, and other employee actions.13 According to Hines, this request was not new. Thus, when promot-ed to floorman by Marinageli, the latter "said you should keep a pad andwrite the good and bad things about the dealers." Kathy Trupp corrobo-rated Hines on this point, testifying that she received a similar instructionwhen she was promoted to her dual-rated floorman position.14 Regarding the Boutmy comment, when examined as to whether Pe-derson made such a statement, Hines testified that he had no presentrecollection of such a statement. When shown his pretrial affidavit,which contains the comment and attributes it to Pederson, Hines averredthat his memory was better at the time of his affidavit, In any event, aswill be pointed out, Pederson did not deny the statement.Pederson committed no unfair labor practices during themeeting on its argument that floormen are statutory su-pervisors and that Pederson acted under this understand-ing15when speaking to the floorman on April 19. Con-trary to Respondent, I have previously concluded that itsfloormen are not supervisors within the meaning of theAct; however, such a finding, alone, does not resolve thelegality of Pederson's remarks.Initially, I note that the Board has taken contrary posi-tions in cases wherein employers, who are acting underthe mistaken belief that listeners are statutory supervi-sors, make otherwise coercive and unlawful statements tosaid individuals. In Answering, Inc., 215 NLRB 688, 689(1974), the Board adopted the findings of an administra-tive law judge who concluded that an employer's goodfaith but mistaken "presents no valid defense against al-leged 8(a)(l) violations since, as 'employees,' [the indi-viduals] were protected by the provisions of Section 7 ofthe Act ...." Contrast this rationale with the Board'sdecision in Cato Show Printing Co., 219 NLRB 739, 740(1975), wherein the Board, with Members Fanning andJenkins dissenting on this point, concluded that, "in viewof Respondent's honest belief that the working foremenand floorladies were supervisors," statements, includingadmonishments not to discuss the union with other em-ployees and instructions to engage in surveillance ofunion activities, to said individuals did not violate Sec-tion 8(a)(1) of the Act. With the state of the law mired inthis seemingly irreconcilable quagmire, it appears to methat some middle ground must be found which takes intoaccount the equally important rights of employees andemployers. Thus, guidelines must be utilized which bal-ance the Section 7 rights of employees against an em-ployer's equally important obligation to restrain its super-visors and ensure that they do not engage in conduct dis-ruptive of the protected concerted activities of employ-ees. In this regard, if, as the Board does, an employerwill be found responsible for the acts and conduct of itssupervisors, the employer must be able to educate andexplicate for supervisors what they are able or forbiddento do in the employer's interests. What is especially com-pelling herein is that much of what Pederson said at thismeeting was in this vein, and that his remarks were di-rected at individuals who, under recent Board precedent,were Respondent's supervisors.What sort of a balancing test would be most effica-cious in protecting the aforementioned significant rightsof employers and employees in circumstances such asherein involved? It is suggested that, where the employ-er's otherwise unlawful statements are directed towardits legitimate interest in avoiding a collision between theduties and responsibilities of its supervisors and the Sec-tion 7 rights of employees, the "coercive" effect of thecomment is outweighed by said employer interest, andthe comment would not be violative of the Act. Howev-er, where the employer's comments can only serve to15 Inasmuch as the Region had previously alleged that floormen weresupervisors and as the Board had found unfair labor practices were com-mitted by said individuals (Harvey's Hotel, 234 NLRB 152 (1978)), itcould hardly be said that Pederson's understanding was not a reasonableone.314 HARVEY'S RESORT HOTELimpinge on the Section 7 rights of the alleged supervi-sors-and, in effect, all other employees-and do notrelate to the employer's legitimate goal of avoiding thecommission of unfair labor practices, the coercive effectof the statements is irreparable and more significant thanany employer interests and would be violative of Section8(a)(1) of the Act. Applying these standards to Peder-son's remarks at the April 19 meeting, I initially notethat Pederson conducted it, honestly believing that hislisteners were Respondent's supervisors and that one ex-plicit purpose for the meeting was to discuss the nascentunion organizing campaign. Also, while I do not believethat the overall context of the meeting either was intend-ed to be or was, in fact, coercive, I conclude that, underthe aforestated guidelines, certain of Pederson's remarks,even if uttered, in good faith, 1 could have served onlyto coerce and restrain the floormen-and all other em-ployees-in the exercise of their Section 7 rights.At the outset, I agree with counsel for the GeneralCounsel that, by affirming for his audience that one oftheir fellow floormen, England, had been terminated forsupporting and aiding the Union, Pederson violated Sec-tion 8(a)(1) of the Act. Tufts Bros., 235 NLRB 808, 818(1978). This remark served only to remind the floormenof the consequences for engaging in similar activities andwould, in no conceivable way, foreclose potential unfairlabor practices. Next, Pederson did not deny telling thefloormen not to be seen speaking to known union sup-porter Boutmy. I fail to see how any legitimate employerinterest could be served by such a prohibition. Rather,such an "instruction"-just as the England comment-has the overriding effect of coercing and intimidatingemployees from freely exercising their Section 7 rightsand is violative of Section 8(a)(l) of the Act. TennesseeCartage Co., 250 NLRB 112 (1980). Also, Pederson didnot deny informing the floormen that management wasaware of the identities of the union supporters. Such acomment has traditionally been held to unlawfullycreate, in the minds of employees, the impression thattheir employer is engaging in surveillance of their unionactivities. Magnesium Casting Co., 250 NLRB 692 (1980);Pilgrim Life Insurance Co., 249 NLRB 1228 (1980).Herein, I fail to perceive how said statement may haveaverted potential unfair labor practices or served anyother legitimate employer interest and find that Pedersonthereby violated Section 8(a)(1) of the Act.Contrary to counsel for the General Counsel, I do notbelieve that Pederson otherwise violated Section 8(a)(1)by his comments at this meeting. Thus, while Pedersondid not deny instructing the assembled floormen not tointerrogate employees regarding "signing up" with theUnion and not to attend a scheduled union meeting inorder to avoid allegations of spying, I believe these com-ments represent nothing more than an effort by Respond-ent to avoid potential unfair labor practices. Notwith-standing the coercive effect, if any, of Pederson's instruc-tions, it would appear that Respondent's right-and per-haps its obligation-to prevent the commission of unlaw-16 The Supreme Court has ruled that "prohibited conduct cannot beexcused by a showing of good faith." Ladies Garment Workers v. NLRB,366 U.S. 731, 739 (1961).ful acts is transcendent in this instance; thus, Pederson'sremarks were in furtherance of the policies of the Act. Itis also asserted that Pederson violated Section 8(aXl) ofthe Act by conferring on floormen the right to recom-mend the hiring and firing of employees-authoritywhich they previously did not possess. While Pedersondid not deny discussing these powers, I credit the testi-mony of Michael Hines that floormen already were per-mitted to make such recommendationst7and that Peder-son was merely reiterating and reminding the floormenof their authority. Accordingly, I do not believe that Pe-derson violated Section 8(a)(l) of the Act by any of theaforementioned comments and shall recommend thatparagraphs 7(a)(2) and (5) of the complaint be dismissed.D. Respondent's Maintenance of a No-Distribution/No-Solicitation RuleParagraph 6 of the complaint alleges that, at all timesmaterial herein, Respondent has maintained and enforceda no-distribution/no-solicitation rule which is violative ofSection 8(a)(1) of the Act. In support, former employeeVictor Pieter Boutmy testified that he first became awareof the existance of such a rule in April when informedby another employee that a no-distribution/no-solicita-tion rule was posted on the bulletin board which is locat-ed in the cafeteria. The rule was typed on a piece of sta-tionery, with Respondent's letterhead at the top; wasdated September 20, 1978; and was signed by EldonCampbell, Respondent's president. According toBoutmy, "The piece of paper looked like it had beenthere a while. It had some holes in it, thumb tack holes Iwould say. They moved it around as they posted newbulletins." Boutmy recalled the following as the ruleprinted thereon: 8Solicitation of any kind during working hoursand/or time is prohibited.... The distribution ofliterature during working time and/or [working]area is prohibited and ...that distribution and so-licitation by non-employees or off-duty employeesupon the premises of [Respondent] is also prohibit-ed.... [V]iolation of the above rules ... couldresult in disciplinary action ...including termina-tion.During cross-examination, Boutmy stated that he distrib-uted union "pledge" cards to employees in the cafeteriaduring break periods, that he was never disciplined for-or warned about-engaging in such activities, and thatmanagement officials possibly were in the cafeteria whenhe distributed cards.Respondent offered no testimony or evidence to con-trovert that of Boutmy. Rather, conceding that Respond-ent does, indeed, maintain a no-distribution/no-solicita-tion rule, counsel for Respondent points to its employeemanual, General Counsel's Exhibit 2, and argues that the17 While I believe that floormen possessed authority to recommendsuch employee actions, it is another matter whether such recommenda-tions were "effective."18 Former employee James Ledbetter corroborated Boutmy that sucha rule was posted but he could not recall its contents.315 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrule therein is the only such rule governing employee so-licitations and distributions.19As to the testimony ofBoutmy, counsel for Respondent merely states that thereis no evidence that the rule, as set forth by Boutmy, wasever implemented or enforced during the 10(b) period.Inasmuch as his testimony was uncontroverted, I creditthe testimony of Boutmy and find that, notwithstandingwhatever rule is published in the employee handbook, ano-distribution/no-solicitation rule, as set forth byBoutmy, was published and maintained by Respondentand posted on the cafeteria bulletin board in April-within the 10(b) period.Counsel for the General Counsel argues that the rule isunlawful in two aspects. Initially, with regard to the pro-hibition against solicitation "during working hours," sheargues that such renders the rule violative of Section8(a)(1) of the Act. In Essex International, Inc., 211NLRB 749 750 (1974), the Board concluded that "a ruleprohibiting solicitation during 'working hours' is primafacie susceptible of the interpretation that solicitation isprohibited during all business hours ... ." Accordingly,unless the impact on employees' lunch and break periodsis clarified by the employer, such broad language is"unduly [restrictive of] employees' rights under Section 7of the Act to engage in union solicitation or distributionduring their nonworking time, and the rule would be in-valid and violative of Section 8(a)(1) of the Act. Id. at750; Pyromatics, Inc., 251 NLRB 1017 (1980). Herein,there is no evidence that Respondent ever explained toemployees that solicitations were permissible duringlunch or break periods. Moreover, while Boutmy admit-tedly did distribute cards during such periods, there is nospecific evidence that Respondent was aware of such ac-tivities. Next, counsel for the General Counsel arguesthat the stated prohibition against off-duty employee so-licitations and distributions on Respondent's premisesalso renders the rule invalid. In Mandarin, 221 NLRB264 (1975), the Board considered an almost identical no-solicitation rule and concluded that such was "presump-tively invalid and unlawful" inasmuch as the rule solelyconcerned off-duty employees soliciting on the employ-er's property, while they were allowed to remain on itspremises for other reasons. Likewise, the instant ruleprohibits only off-duty employee solicitations and distri-butions on Respondent's property. Presumably, employ-ees may spend as much of their off-duty time in Re-spondent's public areas as they desire and for any reason.Accordingly, I agree with counsel for the General Coun-sel that Respondent's no-solicitation/no-distribution ruleis presumptively invalid and violative of Section 8(a)(1)of the Act. 20i9 Said rule reads as follows:Solicitation of any type by employees during working time is pro-hibited. Distribution of literature of any type or description by em-ployees during working time is prohibited. Distribution of literatureof any type or description in working areas is prohibited. Violationof any of the above rules will result in immediate disciplinary action,and may include termination.'0 Respondent argues that, absent evidence that the no-distribution/no-solicitation rule was enforced, there can be no finding that such is viola-tive of the Act. However, the Board has held that, once an employeerule is shown to be unlawful on its face, the General Counsel need notestablish that the rule was enforced. Blue Cross-Blue Shield of Alabama,E. Remaining 8(a)(1) AllegationsThere are two remaining unfair labor practice allega-tions in the complaint. The first involves Club ShiftManager David Pederson. According to former employ-ee James Ledbetter, Pederson had a short conversationwith him 1 or 2 days after Robert England's terminationnear the Hotel's gift shop at approximately 8 p.m. Led-better testified, "There wasn't anything said by me. Theonly thing Mr. Pederson said was if I didn't stop thatunion shit, I'd be out in the street with Bob England."Pederson walked away before Ledbetter could reply. Oncross-examination, the latter admitted that the foregoingwas the only conversation he had had with Pederson inhis 15 years of employment and that "I'm sure he didn'teven know I was there." Pederson denied the occurrenceof the incident, and I credit his denial. Thus, by virtue ofhis demeanor while testifying, Ledbetter did not impressme as being a particularly candid witness. Further, I findit rather unlikely, taking into account Ledbetter's admis-sion, that Pederson would issue a threat to a person towhom he had never spoken and with whom he was notacquainted. Accordingly, I shall recommend that para-graph 7(b) of the complaint be dismissed.The second alleged violation of the Act concerns oneor two conversations between Ledbetter and GamesManager William E. Briggs. According to Ledbetter, hehad two conversations with Miller during the union or-ganizing campaign in the spring of 1980. In the first,Briggs said that "one of the reasons that the unionwanted to organize was because they were going brokeand they needed [our] money ...." Ledbetter then tes-tified that, in their second conversation, Briggs "men-tioned that even if we did get a union, that we'd go onstrike because Harvey's wasn't going to give us any-thing." During cross-examination, regarding Briggs'latter comment, Ledbetter testified that Briggs said theUnion would have to win an election before Respondentwould negotiate, that even if the Union won, everythingwould have to come from negotiations, that if Respond-ent did not give in, the Union would have to strike orwalk away, and that Respondent would not give any-thing away. Not only did Briggs admit engaging in sucha conversation with Ledbetter but he also admitted thesubstance and the tone thereof: "On one occasion theywere discussing contracts and at that time I said that inthe event that a union was voted in that they wouldhave to start from scratch and negotiate a complete con-tract with management." Without regard to credibility,reading the accounts of Ledbetter and Briggs together, itis clear that by warning that bargaining would start from"scratch" or that "everything" comes from negotiations,Briggs indicated that any collective bargaining would befutile and that it would even be futile for the employeesto select the Union as their collective-bargaining repre-sentative. Such conduct was clearly violative of Section8(a)(1) of the Act. Conagra, Inc., 248 NLRB 609, 612(1980).225 NLRB 1217, 1219-1220 (1976). Great Atlantic & Pacific Tea Co., 162NLRB 1182, 1184 (1967).316 HARVEY'S RESORT HOTELCONCLUSIONS OF LAW1. Respondent, Harvey's Wagon Wheel, Inc., d/b/aHarvey's Resort Hotel and Harvey's Inn, is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By terminating employee Robert England on orabout April 18, 1980, and thereafter not reinstating him,because he engaged in union or other protected concert-ed activities, Respondent interfered with, restrained, andcoerced employees in the exercise of the rights guaran-teed by Section 7 of the Act and, thereby, committedunfair labor practices within the meaning of Section8(a)(l) and (3) of the Act.4. By maintaining in effect an invalid no-soli-citation/no-distribution rule; by informing employeesthat another employee was terminated for having en-gaged in union activities; by instructing employees not tospeak to union adherents; by informing employees that itwas aware of the identities of union supporters; and bywarning employees that bargaining would start fromscratch and that "everything" would come from negotia-tions, Respondent interfered with, restrained, and co-erced employees in the exercise of the rights guaranteedby Section 7 of the Act and, thereby, committed unfairlabor practices within the meaning of Section 8(a)(1) ofthe Act.5. These unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.6. Unless specifically found herein, Respondent com-mitted no other unfair labor practices.REMEDYHaving found that Respondent engaged in unfair laborpractices, I shall recommend that it be ordered to ceaseand desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act. As Ifound that Robert England was not a supervisor withinthe meaning of Section 2(11) of the Act and that, there-fore, his discharge was violative of the Act, I shall rec-ommend that Respondent be ordered to offer him imme-diate and full reinstatement to his former position or, ifthat job no longer exists, to a substantially equivalent po-sition without prejudice to his seniority or other rightsand privileges. I shall further recommend that Respond-ent be ordered to make him whole for any loss of earn-ings he may have suffered as a result of the discrimina-tion againat him by payment to him of the amount henormally would have earned from the date of his termi-nation, April 18, 1980, with backpay to be computed inthe manner prescribed in F. W. Woolworth Co., 90 NLRB289 (1950), with interest as prescribed in Isis PlumbingCo., 138 NLRB 716 (1962), and Florida Steel Corp., 231NLRB 651 (1977). Furthermore, in view of the Board'sremedy in the prior unfair labor practice case, reportedat 234 NLRB 152, 154, the nature of the unfair laborpractices therein, and noting the serious nature of theunfair labor practices therein, I believe a broad cease-and-desist order is necessary to remedy Respondent'sunfair labor practices. Edward A. Utlaut Memorial Hospi-tal, 249 NLRB 1153 (1980); cf. Hickmort Foods, 242NLRB 1357 (1979). Finally Respondent shall post anotice to employees, setting forth the aforementionedunfair labor practices and remedies.[Recommended Order omitted from publication.]317